DETAILED ACTION

Response to Amendment
1.	Applicant's amendment filed on 05/17/22 has been received and entered in the case. The amendments to the claims do not distinguish patentably over the previously applied prior art, for the reasons set forth below.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the capacitor coupled to the first control input and configured to be coupled to ground, as set forth in newly added claim 21, must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al (USPAP 2014/0266415) in view of any one of Ranta et al (USP 10,505,530), Leipold et al (USPAP 2018/0114801), Iversen et al (USPAP 2013/0278317), Scott et al (USPAP 2017/0201245) and Cam et al (USP 9,143,124).
As to claim 1, Kerr et al discloses, in figure 1B,
a radio frequency signal switch assembly comprising:
a signal input (RFA) to receive a radio frequency signal and provide the radio frequency signal to a signal output (RFB);
a first control input (G) configured to receive a first control signal (the control signal applied to terminal G) having a first state (the first logic state of Kerr et al's first control signal for turning on switches M1 through M5) and a second state (the second logic state of Kerr et al's first control signal for turning off switches M1 through M5) different from the first state;
a second control input (B) configured to receive a second control signal (the control signal applied to terminal B) having a first state (the first logic state of Kerr et al's second control signal for turning on switches M1 through M5) and a second state (the second logic state of Kerr et al's second control signal for turning off switches M1 through M5) different from the first state;
a first switch including a first plurality of transistors (M1 through M5), connected in series between the signal input and the signal output and including a center transistor (M3) disposed at a center of the first plurality of transistors connected in series between the signal input and the signal output, each transistor of the first plurality of transistors having a gate, a drain, a body contact, and a source, the first switch having an on state responsive to receiving the second control signal having the first state and having an off state responsive to receiving the second control signal having the second state (inherently Kerr et al's transistors M1 through M4 will have on and off states responsive to the high or low logic states of the second control signal applied to terminal B);
a first common resistor (RGC) directly coupled between the first control input and the gate of the center transistor;
a first plurality of gate resistors (RG) coupled between the gates of the first plurality of transistors, each gate resistor being coupled between the gates of two adjacent transistors;
a plurality of body resistors (RB), the body resistors coupled between the body contacts of the first plurality of transistors, each body resistor being coupled between the body contacts of two adjacent transistors; and
a first common body resistor (RBC) coupled between the second control input and the body contact of the center transistor.
Not disclosed by Kerr et al is the newly added limitation on the last three lines of claim 1, i.e., the plurality of drain-to-source resistors each coupled between the drain and source of a respective transistor of the first plurality of transistors. This newly added limitation would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to couple drain-to-source resistors between the drain and source terminals of a plurality of series-connected transistors, five examples of this well-known concept being disclosed by Ranta et al (note resistors Rds and Rds' shown in figure 8D), Leipold et al (note resistors RDSN shown in figure 2), Iversen et al (note resistors Rds shown in figure 3), Scott et al (note resistors RSD1 through RSD4 shown in figure 1D) and Cam et al (note the six drain-to-source resistors shown in figure 3). The motivation for adding such drain-to-source resistors into figure 1B of Kerr et al is to obtain the well-known advantages associated with such drain-to-source resistors, i.e., the use of such resistors enables the series connected transistors to withstand high RF voltages (as taught by Ranta et al column 4, lines 60-65), helps balance drain-to-source voltages when the transistors are off (as taught by Leipold et al on the last five lines of paragraph [0023]), and improves power dissipation handling capability and provides impedance matching for the impedances within the transistors (as taught by Iversen et al in paragraph [0054].
As to claim 3, note that the off resistance of the first switch will inherently correspond, at least in part, to a series combination of the first plurality of gate resistors RG.

4.	Claims 7-9 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al, supra, in view of any one of Ranta et al, Leipold et al, Iversen et al, Scott et al and Cam et al, as applied to claims 1 and 3 above, and further in view of either Granger-Jones (USP 8,334,718) or Ranta et al, supra, and further in view of Goto et al (USP 8,401,496).
Claims 7-9 recite the combination of the embodiments of figures 2 and 3 of the instant drawings, i.e., the combination of a first/series switch connected between input and output terminals together with a second/shunt switch connected between the input or output of the switch and a reference voltage. Such a combination would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to form an RF signal switch assembly including both series and shunt switches together, see figure 17 of Granger-Jones et al as one example of this well-known concept (the motivation for using this teaching of Granger-Jones et al with the above-noted primary references is to be able to form a switch having the well-known features of both series and shunt switches along with the advantages provided by the gate and body biasing resistors of Kerr et al. Also note figures 3 and 6 of Ranta et al which show another well-known example of the use of both series and shunt switches in an RF signal switch assembly, i.e., similar to that shown in figure 17 of Granger-Jones et al).
As to the newly added limitation in claim 7 that the transistors of the second plurality of transistors closer to the one of the signal input and the signal output being wider than the transistors of the second plurality of transistors closer to the first reference node, this does not distinguish patentably over Kerr et al in view of any one of Ranta et al, Leipold et al, Iversen et al, Scott et al and Cam et al and further in view of either Granger-Jones or Ranta et al, the reason being that it was also old and well-known in the art before the effective filing date of applicant's invention to make the transistors of a plurality of transistors closer to the I/O terminal wider than the transistors closer to the first reference node, one example of this well-known concept being disclosed by Goto et al, see figure 11 of this reference which shows shunt transistors QN1 through QN5 where transistor QN1 is wider than the transistors closer to reference node (ground). The motivation for using this teaching by Goto et al in the switching cicuit of Kerr et al as modified by any one of Ranta et al, Leipold et al, Iversen et al, Scott et al and Cam et al and further modified by either Granger-Jones or Ranta et al, is to obtain the advantage described by Goto et al, i.e., such provides the advantage of reducing second order harmonic distortion, as indicated throughout Goto et al.
As to claim 21, the limitation of a capacitor between the first control input and ground also does not distinguish patentably over Kerr et al in view of any one of Ranta et al, Leipold et al, Iversen et al, Scott et al and Cam et al and further in view of either Granger-Jones or Ranta et al and further in view of Goto et al, the reason being that the coupling of such a capacitor between a gate control input and ground was old and well-known in the art before the effective filing date of applicant's invention, note capacitor Cgate shown in figure 8D of Ranta et al as one example of this well-known concept (such a capacitor between a gate control input and ground is used for well-known purposes, thus providing the motivation for using such a capacitor in Kerr et al's figure 1B), and note that a radiofrequency signal at the gates of transistors M1 through M4 in figure 1B of Kerr et al will inherently be shunted to ground through such a capacitor when it is connected between terminal G and ground.
As to claim 22, the use of a third switch between the other I/O node and a second reference node (i.e., ground node) also would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to couple both second and third switches between the input and output nodes and ground, see figure 17 of Granger-Jones et al (USP 8,334,718) as one example of this well-known concept, and note also Goto et al's teaching of making the widths of the transistors closer to the I/O terminal greater than the widths of the transistors closer to the reference node.
As to claim 23, note gate resistors Rg1 and Rg2 shown in figure 17 of Granger-Jones et al.
As to claim 24, the limitation of a third common resistor between a second control node and the gate of the transistor disposed closest to the second reference node also does not distinguish patentably over Kerr et al as modified by any one of Ranta et al, Leipold et al, Iversen et al, Scott et al and Cam et al and further modified by either Granger-Jones or Ranta et al and Goto et al, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to couple a common resistor between a second control node and the gate of the transistor closest to a reference node (i.e., ground), one example of this well-known concept being disclosed by Ranta et al, note resistor RBF shown in figure 8D of this reference. 

5.	Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranta et al, supra, in view of Goto et al, supra.
As to claim 10, Ranta et al discloses, in figure 8D,
a switch for a radio frequency signal switch assembly comprising:
a first node (the drain of transistor Mn) coupled to one of an input and an output of the switch assembly and a second node (the source of transistor M1) coupled to a reference voltage (ground);
a control node (the left-hand terminal of resistor RMF);
a plurality of transistors (M1 through Mn) coupled between the first and second nodes, each transistor of the plurality of transistors having a gate, a drain, and a source;
a plurality of drain-to-source resistors (the five resistors labeled Rds and Rds' coupled between the drain of transistor Mn and the source of transistor M1), each drain-to-source resistor coupled between the drain and source of a respective transistor of the plurality of transistors;
a common resistor (RMF) coupled between the control node and the gate of one transistor (the transistor just below transistor Mn) of the plurality of transistors; and
a plurality of gate resistors (Rg) coupled between the gates of the plurality of transistors, each gate resistor being coupled between the gates of two adjacent transistors, and each of the drain-to-source resistors having a higher resistance than each of the gate resistors (note column 7, lines 31-34, of Ranta et al which indicates that the resistances of resistors Rg and Rds can be equal or different, and the indication that these resistances can be different would be understood by one of ordinary skill in the art that the resistance of the drain-to-source resistors can be either higher than or lower than that of the gate resistors).
As to the new limitation added to claim 10 regarding the transistors of the plurality of transistors closer to the first node being wider than the transistors of the plurality of transistors closer to the second node, as noted above such was old and well-known in the art before the effective filing date of applicant's invention, as taught by Goto et al, for achieving the well-known advantage of reducing second order harmonic distortion.
As to claim 11, note that the control node can be interpreted as the node receiving Vgate at the bottom left-hand corner of figure 8D (i.e., at the top plate of capacitor Cgate), and the common resistor can be interpreted as resistor RBF.
As to claim 12, note that the off resistance of the switch formed by transistors M1-Mn corresponds, at least in part, to the series combination of gate resistors Rg.
As to claim 13, the claimed body control node is Vbody (at the top plate of capacitor Cbody); the claimed common body resistor is resistor Rb coupled directly to the body of transistor M1; and the claimed plurality of body resistors are resistors Rb.
As to claim 14, note that the common body resistor Rb is coupled directly to the body of transistor M1, i.e., the transistor closest to the second node.
As to claims 15-20, these claims are rejected using the same analysis as set forth above with regard to claims 10-14.

6.	Claims 10-20 also are rejected under 35 U.S.C. 103 as being unpatentable over any one of Bakalski et al (USPAP 2016/0329891), Cam et al (USP 9,143,124), Kerr et al (USP 10,608,623), Iversen et al (USPAP 2013/0278317), Granger-Jones (USP 8,461,903), Scott et al (USPAP 2017/0201245) and Leipold et al (USPAP 2018/0114801) in view of Ranta et al, supra, and Goto et al, supra.
Each of these further references also discloses all of the limitations of claims 10-20 (note figure 2b of Bakalski et al, figure 3 of Cam et al, figure 1 of Kerr et al, figure 3 of Iversen et al, figure 6 of Granger-Jones, figure 1D of Scott et al and figure 2 of Leipold et al, each of which shows a plurality of series-connected switches between RF input and output nodes, a control node, a common resistor, a plurality of drain-to-source resistors and a plurality of gate resistors) except for the limitations regarding the transistors of the plurality of transistors closer to the first node being wider than the transistors of the plurality of transistors closer to the second node (as noted above such was old and well-known in the art before the effective filing date of applicant's invention, as taught by Goto et al, for achieving the well-known advantage of reducing second order harmonic distortion) and the drain-to-source resistors having a higher resistance than that of the gate resistors (obvious because it was old and well-known in the art before the effective filing date of applicant's invention that the drain-to-source resistors in a radio frequency signal switch assembly can be either equal to that of the gate resistors or, alternatively, can be made different from that of the gate resistors, as taught by Ranta et al at column 7, lines 31-34 thereof. The motivation for making them different is to achieve circuit optimization, i.e., one of ordinary skill in the art would obviously know that adjusting the resistance values of the drain-to-source resistors vis-a-vis the resistance values of the gate resistors and then comparing the input/output characteristics of the switch assembly would allow the circuit designer to determine the optimal values thereof for a particular application of the switch assembly. Applicant should note that it has long been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, see In re Aller, 105 USPQ 233 (1955)).

Response to Arguments
7.	Applicant's arguments filed on 05/17/22 have been fully considered but they are not persuasive. 
Applicant argues that "Kerr does not disclose a second control input configured to receive a second control signal having a first state and a second state different from the first state." This argument is not persuasive because Kerr et al does in fact disclose this limitation, i.e., the second control input in Kerr et al is control input B shown in figure 1B of this reference and Kerr et al clearly discloses that this control input B receives either a high logic level input (0V) or a low logic level input (-2.5V). 
Applicant also argues that Ranta et al does not meet the limitation that each of the drain-to-source resistors has a higher resistance than that of each of the gate resistors. This argument is not persuasive for the same reasons noted in the previous office action, i.e., column 7, lines 31-34, of Ranta et al clearly indicates that the resistances of resistors Rg and Rds can be equal or different, and by indicating that these resistances can be different, Ranta et al suggests to one of ordinary skill in the art that the resistance of the drain-to-source resistors can be either higher than or lower than that of the gate resistors. Specifically, Ranta et al indicates that gate resistors Rg and drain-to-source resistors Rds "may be of equal size, but a person skilled in the art will understand that other embodiments may include resistors of different sizes." This statement by Ranta et al would be understood by one of ordinary skill in the art that the four gate resistors Rg and the five drain-to-source resistors Rds can all be equal to each other (e.g., all nine resistors are 100K ohms) or, alternatively, the four gate resistors Rg can have a size that is different from the size of the drain-to-source resistors Rds (e.g., the four gate resistors Rg are 100K ohms and the five drain-to-source resistors Rds are all greater than 100K ohms or all less than 100K ohms). Applicant should note that whatever the relationship is between these two different sets of resistors, one of ordinary skill in the art would have easily recognized that their sizes can be set to any values desired by the circuit designer based on the holding set forth in In re Aller, 105 USPQ 233 (1955), i.e., as held by the court in this case, where the general conditions of the claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. As noted in the previous office actions, one of ordinary skill in the art would obviously know that adjusting the resistance values of the drain-to-source resistors vis-a-vis the resistance values of the gate resistors and then comparing the input/output characteristics of the switch circuit after such adjustment would allow the circuit designer to determine the optimal values of the gate resistors and drain-to-source resistors for a particular application of the switch circuit. Applicant should also note the disclosure in paragraph [0054] of Iversen et al, supra, which indicates that the drain-to-source resistors Rds are "sized" to help handle power dissipation and provide impedance matching for transistors 32, i.e., the use of the word "sized" suggests to the ordinarily skilled circuit designer that the resistors Rds can be varied from a relatively low resistance value to a relatively high resistance value in order to find the best size for Rds for obtaining the optimum power dissipation and impedance matching characteristics (this teaching by Iversen et al suggests to one of ordinary skill in the art to make the resistance values of the Rds resistors different from that of the gate resistors Rg, as different values of Rds are tried while seeking to find the optimum power dissipation and impedance matching characteristics, and this teaching by Iversen et al provides further motivation for making the resistance of the Rds resistors greater than that of the gate resistors Rg).


Action is Final
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 23, 2022